                      Case 3:19-cv-04110-JSC Document 14 Filed 10/03/19 Page 1 of 1



  U.S. Department of Justice                                                              PROCESS RECEIPT AND RETURN
  Unlicd States Marshals Scrvice
                                                                                          Sac "liiMniciions ftir Scrvicc ol'Froces.s hv U.S. Marshal'

   PLAINTIFF                                                                                                               COURTCASE NUMBER
   ANTHONY OLIVER                                                                                                         C 19-4110 JSC

   DEFENDANT                                                                                                               TYPE OF PROCESS
   SQUARE INC.                                                                                                            Summons, Order, Complaint, Consent
                         NAMEOF INDIVIDUAL. COMPANY. CORPORATION. ETC.TO SERVEOR DESCRIPTION OF PROPERTY TO SEIZEOR CONDEMN

       SERVE             Square Inc.

                   {
              AT 1 ADDRESS (Street or RFD, Apartment                 Cit)'. Stateand ZIPCode)
                       •Agent: C.T. Corporation, 818 W. 7th Street, Suite U930, Los Angeles, CA 90017
   SEND NOTICE OF SI-RVICF.COPV TO REQUESTER AT NAME AND ADDRESS BELOW                                                 Number of proccss to be
                                                                                                                      served wiili ihis Form 285


                    Anthony Oliver #2019040074                                                                         Number of panics lo be
                    Chalham County Detention Facility                                                                 served in this case
                    1050 Carl GrifTin Drive
                    Savannah, OA 31405                                                                                Cheek for scrvi
                                                                                                                      on U.S.A.


       SPECIAL INSTRUCTIONS OR OTI lER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE frncliiile fiiisine.'m ami Alternate                                   vsses.

       All Telephone Nuttihers, anti Estimated Times Availablefor Service):
Fold                                                                                                                                 ^ VI ^




   Signature of ^^itji^^wuhar^jriginin^r j^ueSlWg jjrviee on behalf of:                   0 PLAINTIFF
                                                                                                                  TELEI'IfONENUMnER                   DATE


                                                                                          •   DEFl-NDANl"          (415) 522-2099                      9/18/19

                fE BELOWFOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
   I acknowledge roeeipl for llw toial    Total Process    District of      District to        Signnliire of Authorized U|SMS Depiiiy or Clerk                 Dale
   luimber of process itidieiued.                         Origin            Serve
   (Sign onlyfor USM2S5 if more
   than one USM       ix stibmiiied)                       Nr.      1(      No
                                                                                                                           ^                                     I"   /.Ii
   Ihereby ccnify and return lhn( IQ have personally served .C] have legal evidence ofservice, D liave executed asshown in "Remarks", the proccss described
   ontheindividual. company, corporation, etc., at the address shown above on the on theindividual. company, corporation, etc. shown at iheaddress inserted below,
   n 1hereby certify and return that Iam unable to locate the individual, company, corporation, etc. named above (See reimirks below)
   Name and litlc of individual served (if not shown above)                                                                  n    A person of suitable age and discretion
                                                                                                                                  then residing in defendant's usual place
                                                                                                                                  of ubode

  Address (complete only different than shown above)                                                                         Date                    Time
                                                                                                                                                                          Q am
                                                                                                                                                                          D pm
                                                                                                                             Signature of U.S. Marshal or Deputy


  Service Fee           Total Mileage Charges    l'or\\arding Fee        Total Charges         Advance Deposils      Amouni ovvi'd li< U S, Marshal* iw
                        including endeavors)                                                                         lAinouni »>l Refund')


                                                                                                                                             so.oo
   REMARKS:




   DliJTKiniU't: Id:       1. CLERK OF THE COURT                                                                                            PRIOR EDITIONS MAY BE USED
                           2. USMS RI-;CORD
                           3. NOTICE OF SERVICE
                           4. RIIJ-ING STATEMENT*: To be relumed to the U.S. Marsha! with payment,
                              if any amount is owed. Pleaseremit promptly payableto U.S. Marshal.                                                                 Form USM-28S
                                                                                                                                                                      Rev. ii/i:
                           5. ACKNOWLEDGMENT OF RECEIPT
